DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/11/2020; 12/18/2020; 03/05/2022 have been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,775,481. 
Regarding claim 2, Claim 1 of U.S. Patent No. 10,775,481 discloses 
a plurality of radar modules configured to 
transmit a first set of radar signals comprising a plurality of outgoing radar pulses, based at least in part on a reference frequency signal and one or more timing signals (Claim 1: transmit a first set of radar signals comprising a plurality of outgoing radar pulses based at least in part on (a) said reference frequency signal and (b) said one or more timing signals), and 
(ii) receive a second set of radar signals comprising a plurality of incoming radar pulses reflected from at least one object in a surrounding environment (Claim 1: receive a second set of radar signals comprising a plurality of incoming radar pulses reflected from at least one object in a surrounding environment); and 
a processor that is common to said plurality of radar modules and in communication with each radar module of said plurality of radar modules a processor configured to process said second set of radar signals received from said plurality of radar modules (Claim 1: a processor configured to process said second set of radar signals received from said plurality of radar modules), 
wherein said processor is configured to aggregate and process said second set of radar signals received by said plurality of radar modules (Claim 1: coherently combining said second set of radar signals, computing a property of a target).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2-5, 8-16, 26, and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shikatani et al. (US 2015/0309167).
Regarding claim 2, Shikatani discloses a system for processing radar data, comprising:
a plurality of radar modules (Fig. 1) configured to
(i) transmit a first set of radar signals comprising a plurality of outgoing radar pulses, based at least in part on a reference frequency signal and one or more timing signals (paragraphs [0055], [0062], [0064]; e.g., A transmission signal generator 2C in a radar transmitter TxF generates a saw-tooth modulation subject signal for each transmission cycle Tc, generates a radar transmission signal by frequency-modulating the modulation subject signals, and outputs the radar transmission signal to a transmission radio frequency unit 3C), and
(ii) receive a second set of radar signals comprising a plurality of incoming radar pulses reflected from at least one object in a surrounding environment  (paragraphs [0044], [0070]; e.g., The radar apparatus 1 receives, by a reception antenna Rx_ant1, a reflection signal that is a radar transmission signal as reflected by an object); and 
a processor that is common to said plurality of radar modules and in communication with each radar module of said plurality of radar modules (paragraphs [0059], [0170]), 
wherein said processor is configured to aggregate and process said second set of radar signals received by said plurality of radar modules  (paragraphs [0048], [0059], [0093], [0170]; e.g., The radar apparatus 1A receives a reflection signal that is a radar transmission signal as reflected by an object (target; not shown) with plural antenna branch processors D1-D4 having respective reception antennas).
Regarding claim 3, Shikatani discloses the system of claim 2, wherein said processor is configured to process said second set of radar signals using one or more properties of said plurality of incoming radar pulses (paragraph [0008];e.g., using amplitude differences in respective (Tp+1) sampling points by sampling on the signal including the repetitive waveforms of the reflection signal), 
wherein said one or more properties comprise a phase, an amplitude, a frequency, a delay, or a timing associated with said plurality of incoming radar pulses (paragraphs [0008], [0015] see amplitude differences).
Regarding claim 4, Shikatani discloses the system of claim 3, wherein said processor is configured to process said second set of radar signals by coherently combining one or more incoming radar pulses of said plurality of incoming radar pulses, based at least in part on phase and amplitude information associated with said one or more incoming radar pulses (paragraphs [0060], [0064], e.g., judges presence or absence of a person based on amplitude variation width differences of acquired data using the determined amplitude variation width (judgment threshold value)).
Regarding claim 5, Shikatani discloses the system of claim 3, wherein said processor is configured to process said second set of radar signals by incoherently combining one or more incoming radar pulses of said plurality of incoming radar pulses, based at least in part on amplitude information associated with said one or more incoming radar pulses (paragraphs [0060], [0062], [0064]).
Regarding claim 8, Shikatani discloses the system of claim 2, wherein said processor is further configured to use said processed second set of radar signals to enhance a resolution or a sensitivity for detecting a presence or a property of one or more objects within said surrounding environment, which one or more objects comprises said at least one object (paragraph [0060];e .g., successively judges presence or absence of a person based on amplitude variation width differences of acquired data using the determined amplitude variation width (judgment threshold value)).
Regarding claim 9, Shikatani discloses the system of claim 2, wherein said processor is further configured to detect a presence or a property of a select object within said surrounding environment, wherein said select object spans one or more fields of view corresponding to one or more radar modules of said plurality of radar modules (paragraph [0109], [0137]).
Regarding claim 10, Shikatani discloses the system of claim 9, wherein said processor is configured to identify said select object as a single physical object (paragraphs [0037]-[0038] see detecting a moving object and a small movement object).
Regarding claim 11, Shikatani discloses the system of claim 2, wherein said processor is further configured to detect a presence or a property of a movable object within said surrounding environment (paragraph [0037]), wherein said movable object is moving or has moved between two or more fields of view corresponding to two or more radar modules of said plurality of radar modules (paragraphs [0136], [0140]).
Regarding claim 12, Shikatani discloses the system of claim 11, wherein said processor is configured to identify said movable object as a single physical object (paragraphs [0037]-[0038]).
Regarding claim 13, Shikatani discloses the system of claim 2, further comprising a visualization module configured to generate a visual representation of said surrounding environment using at least said processed second set of radar signals (Fig. 21; paragraph [0031] see graph showing results).
Regarding claim 14, Shikatani discloses the system of claim 13, wherein said visual representation is obtained from or associated with a data representation of said surrounding environment that is generated from a plurality of radar fields of view  (Fig. 21; paragraphs [0031], [0242])
Regarding claim 15, Shikatani discloses the system of claim 14, wherein said data representation of said surrounding environment comprises a surround view that spans from about 90 degrees to about 360 degrees (paragraphs [0184], [0190] see azimuth angle).
Regarding claim 16, Shikatani discloses the system of claim 2, wherein said plurality of radar modules are calibrated by (i) identifying a relative position and orientation of at least one radar module of said plurality of radar modules and (ii) rotating or translating at least a portion of the radar data obtained using the plurality of radar modules to align the radar data to a global coordinate system (paragraphs [0087], [0103]).
Regarding claim 26, Shikatani discloses the system of claim 2, wherein said system is configured to be mounted to a vehicle (paragraph [0256]; e.g., The radar apparatus 1C is installed in a movable body (e.g., vehicle) as an example vehicular device), and wherein said processor is configured to combine radar signals received by said plurality of radar modules based at least in part on a position or a movement of said vehicle within said surrounding environment (paragraphs [0256], [0259]).
Regarding claim 27, Shikatani discloses the system of claim 2, wherein said system is configured to be mounted to a vehicle (paragraphs [0256], [0259]), and wherein said processor is configured to generate one or more data representations of said surrounding environment based on (i) one or more radar signals received by said plurality of radar modules and (ii) a movement of said vehicle within said surrounding environment (paragraphs [0253], [0256]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 7, 17-25, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Shikatani in view of Philipp et al. (US 2020/0333454).
Regarding claim 6, Shikatani discloses the system of claim 2, fails to specifically disclose wherein at least two or more radar modules of said plurality of radar modules have a same field of view or overlapping fields of view.
However, Philipp discloses at least two or more radar modules of said plurality of radar modules have a same field of view or overlapping fields of view (Claim 1; paragraph [0017];e .g., full radar field of view at least partially overlapping with the full optical field of view).
Therefore, taking the teachings of Shikatani in combination of Philipp as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have at least two or more radar modules of the plurality of radar modules have a same field of view or overlapping fields of view in order to achieve a relatively high angular resolution at a wide field of view (Philipp: paragraph [0002]).
Regarding claim 7, Shikatani discloses the system of claim 2, fails to specifically discloses wherein at least two or more radar modules of said plurality of radar modules have non-overlapping fields of view.
However, Philipp discloses at least two or more radar modules of said plurality of radar modules have non-overlapping fields of view (paragraph [0016] see partially overlapping).
Therefore, taking the teachings of Shikatani in combination of Philipp as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to have at least two or more radar modules of the plurality of radar modules have non-overlapping fields of view in order to achieve a relatively high angular resolution at a wide field of view (Philipp: paragraph [0002]).
Regarding claim 17, Shikatani discloses the system of claim 2, fails to specifically discloses an image-based sensor in communication with said processor, wherein said image-based sensor is configured to obtain image data of said surrounding environment.
However, Philipp discloses an image-based sensor in communication with said processor, wherein said image-based sensor is configured to obtain image data of said surrounding environment (paragraphs [0015], [0285]).
Therefore, taking the teachings of Shikatani in combination of Philipp as a whole, it would have been obvious to one having ordinary skill in the art at the time of the invention by applicant to configure the image-based sensor to obtain image data of the surrounding environment for advantages of controlling operation of the device based in part on at least one of the target location and the target velocity (Philipp: Abstract).
Regarding claim 18, Shikatani in combination with Philipp discloses the system of claim 17, wherein said processor is configured to process said second set of radar signals by (i) combining at least a subset of said plurality of incoming radar pulses based at least in part on said imaging data, or (ii) augmenting said second set of radar signals with said imaging data (Philipp: paragraphs [0016], [0024]).
Regarding claim 19, Shikatani in combination with Philipp discloses the system of claim 18, wherein said processor is further configured to process said second set of radar signals based at least in part on a position or an orientation of said image-based sensor relative to said plurality of radar modules (Philipp: paragraphs [0016], [0024]).
Regarding claim 20, Shikatani in combination with Philipp discloses the system of claim 19, wherein said image-based sensor is calibrated by adjusting said position or orientation of said image-based sensor relative to said plurality of radar modules (Philipp: paragraph [0016], [0024] see optical sensor is steered).
Regarding claim 21, Shikatani in combination with Philipp discloses the system of claim 19, wherein said plurality of radar modules is calibrated by adjusting a position or an orientation of at least one radar module of said plurality of radar modules relative to said image-based sensor (Philipp: paragraph [0016], [0024], [0030]).
Regarding claim 22, Shikatani in combination with Philipp discloses the system of claim 17, wherein said image-based sensor and said plurality of radar modules are aligned relative to each other such that a field of view of said image-based sensor overlaps at least in part with a field of view of one or more radar modules of said plurality of radar modules (Philipp: paragraphs [0016], [0024], [0030]).
Regarding claim 23, Shikatani in combination with Philipp discloses the system of claim 17, wherein said image-based sensor and said plurality of radar modules are configured to detect a select object within said surrounding environment and identify said select object as a same physical object  (Philipp: paragraphs [0025], [0030]).
Regarding claim 24, Shikatani in combination with Philipp discloses the system of claim 17, wherein said image-based sensor comprises a camera or a light detection and ranging (LIDAR) unit (Philipp: paragraphs [0007], [0015], [0017]).
Regarding claim 25, Shikatani in combination with Philipp discloses the system of claim 17, wherein said processor is configured to compute one or more physical or kinematic properties of one or more select objects within said surrounding environment, based at least in part on information received from said image-based sensor and said plurality of radar modules (Philipp: paragraphs [0007], [0015], [0017]).
Regarding claim 28, Shikatani in combination with Philipp discloses the system of claim 19, wherein said processor is configured to align (a) image data obtained using said image-based sensor with (b) one or more data representations of said surrounding environment generated using the plurality of radar modules by (c) rotating or translating the image data relative to the one or more data representations (Philipp: paragraph [0016], [0024], [0030]).
Regarding claim 29, Shikatani in combination with Philipp discloses the system of claim 19, wherein said processor is configured to align (a) image data obtained using said image-based sensor with (b) one or more data representations of said surrounding environment generated using the plurality of radar modules by (c) rotating or translating the one or more data representations relative to the image data (Philipp: paragraph [0016], [0024], [0030]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY X PHAM whose telephone number is (571)270-7115. The examiner can normally be reached Mon-Fri: 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY X PHAM/Primary Examiner, Art Unit 3648